[Cite as State v. Wells, 2012-Ohio-5529.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   CHAMPAIGN COUNTY

STATE OF OHIO                                   :
                                                :     Appellate Case No. 2012-CA-12
        Plaintiff-Appellee                      :
                                                :     Trial Court Case No. 09-CR-279
v.                                              :
                                                :
WILLIE J. WELLS, JR.                            :     (Criminal Appeal from
                                                :     (Common Pleas Court)
        Defendant-Appellant                     :
                                                :
                                             ...........

                                            OPINION

                            Rendered on the 30th day of November, 2012.

                                             ...........

NICK A. SELVAGGIO, Atty. Reg. #0055607, Champaign County Prosecutor’s Office, 200
North Main Street, Urbana, Ohio 43078
      Attorney for Plaintiff-Appellee

WILMER J. DECHANT, JR., Atty. Reg. #0085084, Miller Finney McKeown and Baker, 20
King Avenue, Xenia, Ohio 45385
      Attorney for Defendant-Appellant

                                            .............

FAIN, J.

        {¶ 1}     Defendant-appellant Willie J. Wells, Jr., appeals from his sentence for

Possession of Cocaine, in violation of R.C. 2925.11(A), (C)(4)(d), a felony of the second
                                                                                                  2


degree, and Aggravated Possession of Drugs, in violation of 2925.11(A), (C)(1)(a), a felony of

the fifth degree. Wells contends that the trial court erred by imposing consecutive sentences

for these offenses without first making the findings required by R.C. 2929.14(C)(4), or giving

its reasons for imposing consecutive sentences.

        {¶ 2}       The record reflects that the trial court made the findings required by statute for

the imposition of consecutive sentences, both orally, at the sentencing hearing, and in its

judgment entry. Reasons for imposing consecutive sentences, in addition to the findings, are

not required by the statute. Accordingly, the judgment of the trial court is Affirmed.



                                   I. The Course of Proceedings

        {¶ 3}       Wells was charged by indictment with four drug offenses. He pled guilty to

two of the charges, and the other two were dismissed. The offenses to which he pled guilty

were Possession of Cocaine, in violation of R.C. 2925.11(A), (C)(4)(d), a felony of the second

degree, and Aggravated Possession of Drugs, in violation of 2925.11(A), (C)(1)(a), a felony of

the fifth degree.

        {¶ 4}       The trial court imposed a three-year sentence for Possession of Cocaine, and a

twelve-month sentence for Aggravated Possession of Drugs. The trial court ordered the

sentences to be served consecutively, for a total sentence of four years.

        {¶ 5}       From his sentence, Wells appeals.



   II. The Trial Court Made the Findings Required by Statute for the Imposition of

             Consecutive Sentences, and No Additional Reasons Are Required
                                                                                           3


       {¶ 6}    Wells’s sole assignment of error is as follows:



               THE     TRIAL        COURT    ERRED       BY       IMPOSING     CONSECUTIVE

       SENTENCES WITHOUT MAKING ANY FINDINGS OR GIVING ITS REASON.

       {¶ 7}    R.C. 2929.14(C)(4) requires a trial court to make certain findings before

imposing consecutive sentences:

               If multiple prison terms are imposed on an offender for convictions of multiple

       offenses, the court may require the offender to serve the prison terms consecutively if

       the court finds that the consecutive service is necessary to protect the public from

       future crime or to punish the offender and that consecutive sentences are not

       disproportionate to the seriousness of the offender's conduct and to the danger the

       offender poses to the public, and if the court also finds any of the following:

               (a) The offender committed one or more of the multiple offenses while the

       offender was awaiting trial or sentencing, was under a sanction imposed pursuant to

       section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-release

       control for a prior offense.

               (b) At least two of the multiple offenses were committed as part of one or more

       courses of conduct, and the harm caused by two or more of the multiple offenses so

       committed was so great or unusual that no single prison term for any of the offenses

       committed as part of any of the courses of conduct adequately reflects the seriousness

       of the offender's conduct.

               (c) The offender's history of criminal conduct demonstrates that consecutive
                                                                                                    4


          sentences are necessary to protect the public from future crime by the offender.

          {¶ 8}   At the sentencing hearing, the trial court made the following findings on the

record:

                  Court finds that the confinement in the two charges is to be consecutive.

          Makes a total of four years. Making that determination, Court finds that consecutive

          sentences is necessary to protect the public from future crime by the Defendant and to

          punish the Defendant. [This satisfies the first requirement of R.C. 2929.14(C)(4).]

          Court finds that consecutive sentences are not disproportionate to the seriousness of

          Defendant’s conduct and to the danger the Defendant posed to the public. [This

          satisfies the second requirement of R.C. 2929.14(C)(4).] Court finds that Defendant’s

          history of criminal conduct demonstrates that consecutive sentences are necessary to

          protect the public from future crime by the Defendant. [This finding, under R.C.

          2929.14(C)(4)(c), satisfies the requirement that the trial court make one of the three

          findings set forth in R.C. 2929.14(C)(4)(a-c).]

          {¶ 9}   The trial court made these same findings in its judgment entry:

          CONSECUTIVE FINDINGS

                  The Court finds that the consecutive service is necessary to protect the public

          from future crime and to punish the Defendant and that consecutive sentences are not

          disproportionate to the seriousness of the Defendant’s conduct and to the danger the

          Defendant poses to the public and the Defendant’s history of criminal conduct

          demonstrates that consecutive sentences are necessary to protect the public from future

          crime by the Defendant. (Bolding and underlining in original.)
                                                                                                   5


       {¶ 10} Thus, the record does not support Wells’s contention that the trial court failed

to make the findings required by R.C. 2929.14(C)(4) for the imposition of consecutive

sentences.

       {¶ 11} In his brief, Wells argues that 2011 H 86 “re-enacted the code sections

requiring sentencing courts to make specific findings of fact and provide reasons for imposing

consecutive sentences.”   Wells cites State v. Blackwell, 8th Dist. Cuyahoga No. 97507,

2021-Ohio-3253, ¶ 42, in support of this proposition. But nothing in Blackwell stands for

that proposition. Blackwell just notes, at ¶ 42, that 2011 H 86 has added a requirement that a

trial court must make the specific findings set forth in R.C. 2929.14(C)(4) when imposing

consecutive sentences.

       {¶ 12} As noted in State v. Alexander, 1st Dist. Hamilton Nos. C-110828 and

C-110829, 2012-Ohio-3349, a case cited in Wells’s brief:

              The consecutive-sentence findings required by R.C. 2929.14(C) are not the

       same as those required by former R.C. 2929.19(B)(2), which provided that the trial

       court “shall impose a sentence and shall make a finding that gives its reasons for

       selecting the sentence * * * (c) If it imposes consecutive sentences .” * * * . See State

       v. Comer, 99 Ohio St.3d 463, 2003–Ohio–4165, 793 N.E.2d 473, ¶ 14–16. In 2003,

       the Ohio Supreme Court held that the requirement that a trial court give its reasons for

       selecting consecutive sentences was “separate and distinct from the duty to make the

       findings,” and it imposed an obligation on trial courts to articulate the reasons

       supporting their findings at the sentencing hearing. Id. at ¶ 19–20, 793 N.E.2d 473.

       The trial court's obligation to “give its reasons” is now gone from the sentencing
                                                                                                    6


       statutes. Gone with it, we hold, is the requirement that the trial court articulate and

       justify its findings at the sentencing hearing. A trial court is free to do so, of course.

       But where, as here, there is no statutory requirement that the trial court articulate its

       reasons, it does not commit reversible error if it fails to do so, as long as it has made

       the required findings. See [State v.] Phillips, 1st Dist. No. C–960898, 1997 Ohio

       App. LEXIS 2615, 1997 WL 330605.

       {¶ 13} We agree. The Ohio General Assembly could have included the requirement

that a trial court give its reasons for imposing consecutive sentences when it enacted 2011 H

86. It chose not to do so.

       {¶ 14} Wells cites State v. Wagner, 2d Dist. Clark No. 2011 CA 27, 2012-Ohio-2791,

¶ 10, for the proposition that we have “stated that recitation of the statutory language may not

be specific enough to meet the requirements imposed by [2011 H 86].” That case involved a

sentencing that pre-dated the effective date of 2011 H 86, and we held that the trial court was

not required to make any findings or give its reasons before imposing a maximum,

consecutive, or non-minimum sentence within the statutory range. We find nothing in State

v. Wagner to indicate that a trial court is required, after 2011 H 86, to give its reasons for

imposing consecutive sentences, in addition to making the findings required by the statute.

       {¶ 15} Finally, Wells directs our attention to State v. Hodge, 128 Ohio St.3d 1,

2010-Ohio-6320, 941 N.E.2d 768, paragraph 3 of the syllabus, which is as follows:

               Trial court judges are not obligated to engage in judicial fact-finding prior to

       imposing consecutive sentences unless the General Assembly enacts new legislation

       requiring that findings be made.
                                                                                                   7


       {¶ 16} Neither paragraph 3 of the syllabus, nor anything else in State v. Hodge, which

predated the enactment of 2011 H 86, suggests that trial courts are required to give reasons for

imposing consecutive sentences.

       {¶ 17} Wells’s sole assignment of error is overruled.



                                       III. Conclusion

       {¶ 18} Wells’s sole assignment of error having been overruled, the judgment of the

trial court is Affirmed.

                                        .............

DONOVAN and FROELICH, JJ., concur.


Copies mailed to:

Nick A. Selvaggio
Wilmer J. Dechant, Jr.
Hon. Roger B. Wilson